Order unanimously reversed and matter remitted to Erie County Family Court for further proceedings in accordance with the following memorandum: The denial of visitation to a noncustodial parent constitutes such a drastic measure that an order doing so should be based upon substantial evidence that the visitation is detrimental to the child’s welfare {Hotze v Hotze, 57 AD2d 85; see, also, Weiss v Weiss, 52 NY2d 170,175; Quinn v Quinn, 87 AD2d 643). On the record before us we agree that petitioner was properly denied unsupervised visitation, but we cannot determine whether the denial of supervised visitation was also warranted. There was no expert testimony as to the effect visitation would have on the child, no psychological examination of the father, no Law Guardian appointed to represent the child’s best interests, nor any in camera interview of the child. (Appeal from order of Erie County Family Court, Sedita, J. — visitation.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Schnepp, JJ.